Citation Nr: 0120607	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  00-13 -017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a nervous condition, 
to include a psychosis.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had three months and 20 days of active military 
service from January 22, to May 11, 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a RO rating decision dated in December 
1999, which found that no new and material evidence had been 
submitted to reopen a claim of service connection for a 
nervous condition, to include a psychosis.  While the 
December 1999 2000 RO rating decision refers only to a 
nervous condition, a September 1999 RO development letter to 
the veteran, and the May 2000 statement of the case (SOC) 
properly note that, historically in this case, a July 1954 
Board decision expanded the final, denied matter to include a 
psychosis.  See Board decisions dated in July 1954 and August 
1955, as well as RO rating decision dated in August 1990 
(holding that no new and material evidence had been received 
to reopen a claim of service connection for schizoaffective 
disorder-a psychosis).  Accordingly, the matter on appeal is 
as characterized herein.  

The veteran's sworn testimony was obtained before the 
undersigned Member of the Board sitting at the RO (Travel 
Board hearing) in May 2001.  


FINDINGS OF FACT

1.  A March 1991 RO rating decision denied service connection 
for a nervous condition; the veteran was issued notice of the 
disallowance in March 1991, and he did not appeal.  

2.  Evidence received since the March 1991 RO decision is 
duplicative and not probative of the issue at hand as to 
whether any current nervous condition or psychosis is related 
to military service.  

CONCLUSION OF LAW

Evidence received since the March 1991 RO denial of service 
connection for a nervous condition to include a psychosis is 
not new and material, the appellant's claim for such benefit 
is not reopened, and remains denied.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.102, 3.104(a), 3.156(a), 20.302, 20.1103 (2000).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that both the duty to assist and 
notice provisions have been adequately discharged by VA with 
respect to the issue addressed herein.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  In a September 1999 letter from the RO, 
statement of the case (SOC), and at his Travel Board hearing, 
the veteran was repeatedly advised of the sort of evidence 
necessary to reopen his claim of service connection.  All 
indicated relevant development has been completed to the 
extent reasonably possible.  That is, at his May 2001 Travel 
Board hearing while the veteran made reference to treatment 
at a local VA facility and Vets Center, he testified that 
this treatment regarded physical disorders only, not mental 
health ones.  He specifically denied any treatment for a 
neuropsychiatric disorder.  The veteran was also advised of 
the sort of evidence necessary to reopen his claim.  As all 
available, and pertinent records have been requested and 
obtained, and as the veteran has denied any relevant 
treatment other than for physical disorders, no further 
action is indicated.  See VCAA, 38 C.F.R. § 5103(f) (2000).  

Except as provided in 38 U.S.C.A. § 5108 (2000), when a claim 
is disallowed by the Board, a claim upon the same factual 
basis may not be considered. 38 U.S.C.A. § 7104(b) (2000).  
Thus, a March 1991 RO rating decision to deny entitlement to 
service connection for a nervous condition is final, based 
upon the evidence then of record.  38 U.S.C.A. § 7104 (West 
1991).  

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The United States Court of Appeals for Veterans Claims 
(Court) summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996). VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issues at 
hand.  Id.  

There is, however, no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitted sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)). Finally, for the purpose 
of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The above law and regulations require that the Board 
presently determine whether new and material evidence has 
been submitted since the time of the March 1991 RO decision, 
so as to reopen the claim of service connection for a nervous 
condition, to include a psychosis.  

The evidence of record at the time of the March 1991 RO 
rating decision that new and material evidence had not been 
submitted to reopen a claim of service connection for an 
nervous condition included the veteran's service medical 
records, post-service medical records, the RO and Board 
rating decisions, and his past claims and recent assertions 
made in support of his appeals.  

The service medical records show treatment within the first 
two weeks of basic training for conversion reaction, shaking 
attacks involving both arms, suspected as a Jacksonian-type 
epilepsy, and anxiety reaction.  On February 24, 1953, 
notation was made that the veteran had occasionally been 
"nervous for the past 5-6 years with episodes at times 
somewhat similar to the present one but less severe."  Upon 
psychiatric evaluation on February 27, 1953, a diagnosis of 
incipient schizophrenia was made.  A history of being nervous 
was again reported by the veteran on Medical Board evaluation 
in April 1953.  At that time, a diagnosis of schizophrenic 
reaction, latent type, was entered, with notation that this 
diagnosis had existed prior to service, that the veteran's 
one month of military service had been of minimal stress, and 
that the veteran had had a severe predisposition, with a 
similar personality prior to enlistment.  He was recommended 
for separation from service, and was so separated effective 
on May 11, 1953.  

The veteran's service discharge document, DD Form 214 is of 
record, which makes no reference to the circumstances of the 
veteran's discharge, contrary to the assertions of the 
veteran made at his May 2001 Travel Board hearing.  

The post-service medical evidence includes the result of June 
1953 VA personality testing and an October 1953 VA 
psychiatric examination report.  The examiner reviewed the 
veteran's VA claims file and entered the opinion that the 
veteran's schizophrenic reaction, latent type, existed prior 
to service, and that many determinants were from the 
veteran's early childhood.  

A January 1954 RO rating decision denied an original claim of 
service connection for schizophrenic reaction, latent type.  

A February 1954 RO rating decision denied a claim of service 
connection for an active psychosis, for hospital or treatment 
purposes only.  

The veteran's sworn testimony was obtained at the RO in April 
1954, at which time he asserted that his claim of service 
connection is based on an incident in service involving a 
firing range, and his reaction to having to return to that 
place the next day.  

A July 1954 Board decision denied service connection for 
latent schizophrenia on the basis that the episode of 
treatment in service for schizophrenia was an acute 
situational reaction which subsided with treatment and which 
caused no increase in the pre-service level of the veteran's 
inherent mental condition.  Notice of this Board decision was 
issued to the veteran in July 1954.  

A September 1954 lay statement of a prior employer of the 
veteran indicates that prior to service the veteran had been 
of keen mind and excellent attendance.  

A September 1954 medical statement of the veteran's family 
physician indicates that from February 1947 to his entry into 
service in 1953, the veteran had had no treatment for any 
mental disorder.  

The RO confirmed their prior denial in November 1954.  

An August 1955 Board decision denied service connection for a 
neuropsychiatric disorder, to include a psychosis, with 
consideration of the benefit-of-the-doubt doctrine.  Notice 
of this Board decision was issued to the veteran in August 
1955.  

A June 1990 VA examination report shows a diagnosis of 
schizoaffective disorder, depression type.  

An August 1990 RO rating decision denied service connection 
for a nervous condition diagnosed as schizoaffective 
disorder.  Notice of this decision was issued to the veteran 
in September 1990.  

In March 1991, the veteran submitted a petition to reopen a 
claim of service connection for a nervous condition, as 
diagnosed.  That same month, the RO advised the veteran had 
his claim of not been reopened from a prior, final July 1954 
Board decision that this condition existed prior to service.  

In a June 1999 petition to reopen a claim of service 
connection for a nervous condition, to include a psychosis, 
the veteran denied any current pertinent treatment.  

In September 1999, a duplicate service medical record was 
received at the RO.  

In his June 2000 substantive appeal, the veteran again 
asserted that his in-service exposure to a firing range 
warrants service connection for a nervous condition, to 
include a psychosis.  

The veteran's sworn testimony was obtained at a Travel Board 
hearing before the undersigned Member of the Board in May 
2001.  The veteran reiterated that his exposure to gun-fire 
within his first few weeks of basic training warrants service 
connection for a nervous condition.  He also asserted that 
his DD Form 214 labels him as a schizophrenic and that his 
document has kept him from receiving Civil Service jobs and 
other positions within government.  He denied any treatment 
for a neuropsychiatric disorder.  

The Board first notes, regarding copies of duplicate service 
medical records, that duplicate records never represent new 
and material evidence.  Morton v. Principi, 3 Vet. App. 508 
(1992).  

The remaining evidence consists of the veteran's own written 
statements and his May 2001 sworn testimony.  Due 
consideration has been given to the sworn testimony of the 
veteran.  However, his lay opinion of the etiology of his 
nervous condition, that is, his opinion that his nervous 
condition was aggravated by his in-service exposure to gun-
fire on an firing range during basis training, is without any 
medical support.  Both the documented service medical records 
and the post-service psychiatric evidence contradicts the 
veteran's own lay opinion of medical etiology.  Of particular 
note is the October 1953 VA psychiatric examiner's opinion 
that the veteran's psychic determinants were from his early 
childhood, not with his rather brief period of service.  As 
such, the veteran's lay testimony and statements alone do not 
provide a basis in VA law to reopen the claim on appeal, as 
the Court has held that lay persons are not competent to 
offer medical opinions.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).  

The Board finds that to the extent that the veteran's sworn 
oral testimony and written statements are offered for reasons 
which require medical knowledge under the Court's holding in 
Grottveit, the instant claim is not reopened for lack of new 
and material evidence.  With no credible, medical evidence to 
support his lay opinion, the claim is not reopened.  
Espiritu, Supra; Grottveit, Supra.  


ORDER

New and material evidence has not been submitted to reopen a 
claim of service connection for a nervous condition, to 
include a psychosis.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

